



Exhibit 10(q)
EXECUTION COPY


cbslogo.jpg [cbslogo.jpg]
51 West 52nd Street
New York, NY 10019
    
Jonathan H. Anschell
c/o CBS Corporation
51 West 52nd Street
New York, NY 10019


Dear Jonathan:
as of January 1, 2019



CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions (this “Agreement”):
1.     Term. The term of your employment under this Agreement shall commence on
January 1, 2019 (the “Effective Date”) and, unless earlier terminated under this
Agreement, shall expire on December 31, 2021 (the “Expiration Date”). The period
from the Effective Date through the Expiration Date is referred to herein as the
“Term” notwithstanding any earlier termination of your employment for any
reason.
2.     Duties. You will serve as Executive Vice President and General Counsel,
CBS Broadcasting and Executive Vice President, Deputy General Counsel and
Secretary, CBS Corporation, and you agree to perform all duties reasonable and
consistent with that office as the Senior Executive Vice President and Chief
Legal Officer of CBS (the “CLO”) may assign to you from time to time. During the
Term, in your role as Executive Vice President and General Counsel, CBS
Broadcasting, you will be responsible for CBS Television Network entertainment
and news operations, CBS Studios, domestic and international syndication,
program practices, intellectual property and labor and employment law, and in
your role as Executive Vice President, Deputy General Counsel and Secretary, you
will be responsible for corporate, securities, real estate, executive
compensation, employee benefits and Board of Directors legal matters. While you
are employed hereunder, you agree to devote your entire business time, attention
and energies to the business of CBS. Your principal place of employment will be
CBS’s executive offices in the Los Angeles metropolitan area; provided, however,
that you will be required to render services in New York and elsewhere upon
request for business reasons.
3.     Base Compensation.
(a)     Salary. For all the services rendered by you in any capacity under this
Agreement, CBS agrees to pay you base salary (“Salary”) at the rate of Nine
Hundred Fifty Thousand Dollars ($950,000) per annum, less applicable deductions
and







--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 2








withholding taxes, in accordance with CBS’s payroll practices as they may exist
from time to time. During the Term of this Agreement, your Salary may be
increased, and such increase, if any, shall be made at a time, and in an amount,
that CBS shall determine in its discretion.
(b)     Bonus Compensation. You also shall be eligible to receive annual bonus
compensation (“Bonus”) during your employment with CBS under this Agreement,
determined and payable as follows:
(i)      Your Bonus for each calendar year during your employment with CBS under
this Agreement will be determined in accordance with the guidelines of the CBS
short-term incentive program (the “STIP”), as such guidelines may be amended
from time to time without notice in the discretion of CBS.
(ii)      Your target bonus (“Target Bonus”) for each calendar year during your
employment with CBS under this Agreement shall be 100% of your Salary in effect
on November 1st of such calendar year or the last day of your employment, if
earlier.
(iii)     Your Bonus for any calendar year shall be payable, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
following calendar year.
(iv)     Except as otherwise set forth herein, you must be employed on the last
day of a calendar year to receive a Bonus for such calendar year. However, if
your employment with CBS terminates prior to the last day of a calendar year,
CBS may, in its discretion, choose to pay you a prorated Bonus, in which case
such prorated Bonus will be determined in accordance with the guidelines of the
STIP and payable in accordance with paragraph 3(b)(iii).
(c)    Long-Term Incentive Compensation. During your employment under this
Agreement, you shall be eligible to receive annual grants of long-term incentive
compensation under the CBS Corporation 2009 Long-Term Incentive Plan (or any
successor plan thereto) (the “LTIP”), as may be amended from time to time
without notice in the discretion of CBS. Beginning with 2019, you shall have a
target long-term incentive value equal to One Million One Hundred Thousand
Dollars ($1,100,000). The precise amount, form (including equity and
equity-based awards, which for purposes of this Agreement are collectively
referred to as “equity awards”) and timing of any such long-term incentive
award, if any, shall be determined in the discretion of the Compensation
Committee of the CBS Board of Directors (the “Compensation Committee”).


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 3








4.     Benefits. You shall participate in all CBS vacation, medical, dental,
life insurance, long-term disability insurance, retirement, long-term incentive
and other benefit plans and programs applicable generally to other senior
executives of CBS and its subsidiaries as CBS may have or establish from time to
time and in which you would be eligible to participate under the terms of the
plans, as may be amended from time to time. This provision shall not be
construed to either require CBS to establish any welfare, compensation or
long-term incentive plans, or to prevent the modification or termination of any
plan once established, and no action or inaction with respect to any plan shall
affect this Agreement.
5.     Business Expenses, Etc. During your employment under this Agreement, CBS
shall reimburse you for such reasonable travel and other expenses incurred in
the performance of your duties as are customarily reimbursed to CBS executives
at comparable levels. Such travel and other expenses shall be reimbursed by CBS
as soon as practicable in accordance with CBS’s established guidelines, as may
be amended from time to time, but in no event later than December 31st of the
calendar year following the calendar year in which you incur the related
expenses.


6.     Non-Competition, Confidential Information, Etc.


(a)    Non-Competition. You agree that your employment with CBS is on an
exclusive basis and that, while you are employed by CBS or any of its
subsidiaries, you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time)
under this Agreement. You further agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate in
(or negotiate or sign any agreement to engage in or participate in), whether as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for, any business which at such time is competitive with any business
of CBS, or any of its subsidiaries, without the written consent of CBS;
provided, however, that this provision shall not prevent you from investing as
less than a one (1%) percent stockholder in the securities of any company listed
on a national securities exchange or quoted on an automated quotation system.
The Non-Compete Period shall cover the period during your employment with CBS
and shall continue following the termination of your employment for any reason,
other than the expiration of the Term, for the greater of: (i) twelve (12)
months; or (ii) for so long as any payments are due to you pursuant to paragraph
7(b), 7(c) or 7(j) of this Agreement, unless you request and CBS accepts a
written request pursuant to paragraph 6(j) of this Agreement, if any.
(b)    Confidential Information. You agree that, during the Term and at any time
thereafter, (i) you shall not use for any purpose other than the duly authorized
business of CBS, or disclose to any third party, any information relating to
CBS, or any of CBS’s affiliated companies which is non-public, confidential or
proprietary to CBS or any of CBS’s affiliated companies (“Confidential
Information”), including any trade


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 4






secret or any written (including in any electronic form) or oral communication
incorporating Confidential Information in any way (except as may be required by
law or in the performance of your duties under this Agreement consistent with
CBS’s policies); and (ii) you will comply with any and all confidentiality
obligations of CBS to a third party, whether arising under a written agreement
or otherwise. Information shall not be deemed Confidential Information which (x)
is or becomes generally available to the public other than as a result of a
disclosure by you or at your direction or by any other person who directly or
indirectly receives such information from you, or (y) is or becomes available to
you on a non-confidential basis from a source which is entitled to disclose it
to you. For purposes of this paragraph 6(b), the term “third party” shall be
defined to mean any person other than CBS and its subsidiaries or any of their
respective directors and senior officers.
Notwithstanding the foregoing, your obligation to protect confidential and
proprietary information shall not prohibit you from disclosing matters that are
protected under any applicable whistleblower laws, including reporting possible
violations of laws or regulations, or responding to inquiries from, or
testifying before, any governmental agency or self-regulating authority, all
without notice to or consent from CBS. Additionally, you hereby are notified
that the immunity provisions in Section 1833 of title 18 of the United States
Code provide that an individual cannot be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that is made (i) in confidence to federal, state or local government officials,
either directly or indirectly, or to an attorney, and is solely for the purpose
of reporting or investigating a suspected violation of the law, (ii) under seal
in a complaint or other document filed in a lawsuit or other proceeding, or
(iii) to your attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law (and the trade secret may be used in the
court proceedings for such lawsuit) as long as any document containing the trade
secret is filed under seal and the trade secret is not disclosed except pursuant
to court order.
(c)    No Solicitation, Etc. You agree that, while employed by CBS and for the
greater of twelve (12) months thereafter or for so long as payments are due to
you pursuant to paragraph 7(b), 7(c) or 7(j) of this Agreement, you shall not,
directly or indirectly:
(i)    employ or solicit the employment of any person who is then or has been
within twelve (12) months prior thereto, an employee of CBS or any of CBS’s
affiliated companies; or
(ii)    do any act or thing to cause, bring about, or induce any interference
with, disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of CBS
or any of CBS’s affiliated companies with any customer, employee, consultant or
supplier.


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 5








(d)    CBS Ownership. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services during your employment with CBS and/or any of CBS’s affiliated
companies and any works in progress resulting from such services, shall be
works-made-for-hire and CBS shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner CBS determines, in its discretion, without
any further payment to you. If, for any reason, any of such results and proceeds
are not legally deemed a work-made-for-hire and/or there are any rights in such
results and proceeds which do not accrue to CBS under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
CBS shall have the right to use the work in perpetuity throughout the universe
in any manner CBS determines, in its discretion, without any further payment to
you. You shall, as may be requested by CBS from time to time, do any and all
things which CBS may deem useful or desirable to establish or document CBS’s
rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright, trademark and/or patent applications,
assignments or similar documents and, if you are unavailable or unwilling to
execute such documents, you hereby irrevocably designate the CLO or his designee
as your attorney-in-fact with the power to execute such documents on your
behalf. To the extent you have any rights in the results and proceeds of your
services under this Agreement that cannot be assigned as described above, you
unconditionally and irrevocably waive the enforcement of such rights. This
paragraph 6(d) is subject to, and does not limit, restrict, or constitute a
waiver by CBS of any ownership rights to which CBS may be entitled by operation
of law by virtue of being your employer.
(e)    Litigation.
(i)    You agree that during the Term and for twelve (12) months thereafter or,
if later, during the pendency of any litigation or other proceeding, (x) you
shall not communicate with anyone (other than your own attorneys and tax
advisors), except to the extent necessary in the performance of your duties
under this Agreement, with respect to the facts or subject matter of any pending
or potential litigation, or regulatory or administrative proceeding involving
CBS, or any of CBS’s affiliated companies, other than any litigation or other
proceeding in which you are a party-in-opposition, without giving prior notice
to CBS or its counsel; and (y) in the event that any other party attempts to
obtain information or documents from you with respect to such matters, either
through formal legal process such as a subpoena or by informal means such as
interviews, you shall promptly notify CBS’s counsel before providing any
information or documents.


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 6








(ii)    You agree to cooperate with CBS and its attorneys, both during and after
the termination of your employment, in connection with any litigation or other
proceeding arising out of or relating to matters in which you were involved or
had knowledge of prior to the termination of your employment. Your cooperation
shall include, without limitation, providing assistance to CBS’s counsel,
experts or consultants, providing truthful testimony in pretrial and trial or
hearing proceedings and any travel related to your attendance at such
proceedings. In the event that your cooperation is requested after the
termination of your employment, CBS will (x) seek to minimize interruptions to
your schedule to the extent consistent with its interests in the matter; and (y)
reimburse you for all reasonable and appropriate out-of-pocket expenses actually
incurred by you in connection with such cooperation upon reasonable
substantiation of such expenses. Reimbursement shall be made within 60 calendar
days following the date on which CBS receives appropriate documentation with
respect to such expenses, but in no event shall payment be made later than
December 31 of the calendar year following the calendar year in which you incur
the related expenses.
(iii)    You agree that during the Term and at any time thereafter, to the
fullest extent permitted by law, you will not testify voluntarily in any lawsuit
or other proceeding which directly or indirectly involves CBS, or any of CBS’s
affiliated companies, or which may create the impression that such testimony is
endorsed or approved by CBS, or any of CBS’s affiliated companies, without
advance notice (including the general nature of the testimony) to and, if such
testimony is without subpoena or other compulsory legal process, the approval of
the CLO.
(f)     No Right to Give Interviews or Write Books, Articles, Etc. During the
Term, except as authorized by CBS, you shall not (i) give any interviews or
speeches, or (ii) prepare or assist any person or entity in the preparation of
any books, articles, television or motion picture productions or other
creations, in either case, concerning CBS, or any of CBS’s affiliated companies
or any of their respective officers, directors, agents, employees, suppliers or
customers.


(g)     Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with CBS shall remain the exclusive property of CBS. In the
event of the termination of your employment for any reason, CBS reserves the
right, to the extent permitted by law and in addition to any other remedy CBS
may have, to deduct from any monies otherwise payable to you the following: (i)
all amounts you may owe to CBS, or any of CBS’s subsidiaries at the time of or
subsequent to the termination of your employment with CBS; and (ii) the value of
the CBS property which you retain in your possession after the termination of
your employment with CBS. In the event that


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 7






the law of any state or other jurisdiction requires the consent of an employee
for such deductions, this Agreement shall serve as such consent. Notwithstanding
anything in this Section 6(g) to the contrary, CBS will not exercise such right
to deduct from any monies otherwise payable to you that constitute “deferred
compensation” within the meaning of Internal Revenue Code Section 409A (“Code
Section 409A”).
(h)    Mutual Non-Disparagement. You and, to the extent set forth in the next
sentence, CBS agree that each party shall not, during the Term and for one (1)
year thereafter, criticize, ridicule or make any statement which disparages or
is derogatory of the other party in any non-public communication with any
customer, client or member of the investment community or media or in any public
communication; provided, however, that the foregoing shall not apply to any bona
fide news story unrelated to your employment with the Company (e.g., related to
your running for public office, etc.). CBS’s obligations under the preceding
sentence shall be limited to communications by its and CBS’s senior corporate
executives having the rank of Senior Vice President or above (“Specified
Executives”), and it is agreed and understood that any such communication by any
Specified Executive (or by any executive at the behest of a Specified Executive)
shall be deemed to be a breach of this paragraph 6(h) by CBS.
(i)    Injunctive Relief. CBS has entered into this Agreement in order to obtain
the benefit of your unique skills, talent, and experience. You acknowledge and
agree that any violation of paragraphs 6(a) through (h) of this Agreement will
result in irreparable damage to CBS and, accordingly, CBS may obtain injunctive
and other equitable relief for any breach or threatened breach of such
paragraphs, in addition to any other remedies available to CBS.
(j)    Survival; Modification of Terms. Your obligations under paragraphs 6(a)
through (i) shall remain in full force and effect for the entire period provided
therein notwithstanding the termination of your employment under this Agreement
for any reason or the expiration of the Term; provided, however, that your
obligations under paragraph 6(a) (but not under any other provision of this
Agreement) shall cease if: (x) CBS terminates your employment without Cause or
you resign with Good Reason; (y) you provide CBS a written notice indicating
your desire to waive your right to receive, or to continue to receive,
termination payments and benefits under paragraphs 7(b)(ii)(A) through (D),
paragraphs 7(c)(ii)(A) through (D), or paragraphs 7(j)(ii)(A), (B), (C), (D) and
(F), as applicable; and (z) CBS notifies you that it has, in its discretion,
accepted your request. You and CBS agree that the restrictions and remedies
contained in paragraphs 6(a) through (i) are reasonable and that it is your
intention and the intention of CBS that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If a court of competent
jurisdiction shall find that any such restriction or remedy is unenforceable but
would be enforceable if some part were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with the
modification necessary to make it enforceable.


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 8






You acknowledge that CBS conducts its business operations around the world and
has invested considerable time and effort to develop the international brand and
goodwill associated with the “CBS” name. To that end, you further acknowledge
that the obligations set forth in this paragraph 6 are by necessity
international in scope and necessary to protect the international operations and
goodwill of CBS and its affiliated companies.
7.    Termination of Employment.
(a)     Termination for Cause.
(i)    CBS may, at its option, terminate your employment under this Agreement
for Cause at any time during the Term. For purposes of this Agreement, “Cause”
shall mean: (A) embezzlement, fraud or other conduct which would constitute a
felony or a misdemeanor involving fraud or perjury; (B) willful unauthorized
disclosure of Confidential Information; (C) your failure to obey a material
lawful directive that is appropriate to your position from an executive(s) in
your reporting line; (D) your failure to comply with the written policies of
CBS, including the CBS Business Conduct Statement or successor conduct statement
as they apply from time to time; (E) your material breach of this Agreement
(including any representations herein); (F) during the Term, your terminating
your employment without Good Reason other than due to your death or Disability
or otherwise as expressly permitted by CBS; (G) your failure (except in the
event of your Disability) or refusal to substantially perform your material
obligations under this Agreement; (H) willful failure to cooperate with a bona
fide internal investigation or investigation by regulatory or law enforcement
authorities or the destruction or failure to preserve documents or other
material reasonably likely to be relevant to such an investigation, or the
inducement of others to fail to cooperate or to destroy or fail to produce
documents or other material; or (I) conduct which is considered an offense
involving moral turpitude under federal state or local laws, and which
reasonably could be expected to (1) bring you to public disrepute, scandal or
ridicule or reflect unfavorably upon any of CBS's businesses or those who
conduct business with CBS and its affiliated entities, and (2) have a material
negative effect on CBS.
Prior to terminating your employment for Cause, CBS will give you written notice
of termination regarding any alleged act, failure or breach in reasonable detail
and, except in the case of clause (A), (B) or (F) or any other conduct, failure,
breach or refusal which, by its nature, CBS determines cannot reasonably be
expected to be cured, the conduct required to cure. Except for conduct described
in clause (A), (B) or (F) or any other conduct, failure, breach or refusal
which, by its nature, CBS determines cannot reasonably be expected to be cured,
you shall have ten (10) business days from the giving of such notice within


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 9






which to cure any conduct, failure, breach or refusal under clause (C), (D),
(E), (F), (G), (H) or (I) of this paragraph 7(a)(i); provided, however, that if
CBS reasonably expects irreparable injury from a delay of ten (10) business
days, CBS may give you notice of such shorter period within which to cure as is
reasonable under the circumstances.
(ii)    In the event that your employment terminates under paragraph 7(a)(i)
during the Term, CBS shall have no further obligations under this Agreement,
including, without limitation, any obligation to pay Salary or Bonus or provide
benefits, except to the extent required by applicable law.
(b)    Termination without Cause.
(i)    CBS may terminate your employment under this Agreement without Cause at
any time during the Term by providing written notice of termination to you.
(ii)    In the event that your employment terminates under paragraph 7(b)(i)
during the Term hereof, you shall thereafter receive, less applicable
withholding taxes, (x) any unpaid Salary through and including the date of
termination, any unpaid Bonus earned for the calendar year prior to the calendar
year in which you are terminated, any business expense reimbursements incurred
but not yet approved and/or paid and such other amounts as are required to be
paid or provided by law (the “Accrued Obligations”), payable within thirty (30)
days following your termination date, and (y) subject to your compliance with
paragraph 7(i) hereunder, the following payments and benefits:
(A)    Salary:  a severance amount equal to eighteen (18) months of your then
current base Salary described in paragraph 3(a), payable in accordance with
CBS’s then effective payroll practices (your “Regular Payroll Amount”) as
follows:
(I)    beginning on the regular payroll date (“Regular Payroll Dates”) next
following your termination date, you will receive your Regular Payroll Amount on
the Regular Payroll Dates that occur on or before March 15th of the calendar
year following the calendar year in which your employment terminates;
(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 10






be paid pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e.,
the lesser of (x) two times your “annualized compensation” within the meaning of
Code Section 409A or (y) two times the limit under Section 401(a)(17) of the
Internal Revenue Code (the “Code”) for the calendar year in which your
termination occurs, which is $550,000 for 2018); provided, however, that in no
event shall payment be made to you pursuant to this paragraph 7(b)(ii)(A)(II)
later than December 31st of the second calendar year following your termination
of employment; and
(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(b)(ii)(A)(II);
provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to you in a lump sum on
the earlier of (x) the first business day of the seventh calendar month
following the calendar month in which your termination of employment occurs or
(y) your death (the applicable date, the “Permissible Payment Date”) rather than
as described in paragraph 7(b)(ii)(A)(I), (II) or (III), as applicable, and any
remaining Salary, if any, shall be paid to you or your estate, as applicable, by
payment of your Regular Payroll Amount on your Regular Payroll Dates commencing
with the Regular Payroll Date that follows the Permissible Payment Date. Each
payment pursuant to this paragraph 7(b)(ii)(A) shall be regarded as a separate
payment and not one of a series of payments for purposes of Code Section 409A.
(B)    Bonus:  an additional severance amount equal to 1.5 times your “Severance
Bonus”. For purposes of this Agreement, “Severance Bonus” is defined as your
Target Bonus in effect on the date of your termination of employment, ignoring
any reduction in your Target Bonus prior to such date that constituted Good
Reason. The additional severance amount described above shall be determined and
paid as follows:


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 11








(I)    an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Code Section 409A and determined pursuant to procedures adopted by
CBS) at the time of your termination, (y) your date of termination pursuant to
paragraph 7(b)(i) occurs after June 30th of the calendar year, and (z) the
prorated bonus described in this paragraph 7(b)(ii)(B)(I) is determined to
constitute “deferred compensation” within the meaning of Code Section 409A, then
such prorated bonus shall not be paid to you until the earlier of (a) the first
business day of the seventh calendar month following the calendar month in which
your termination of employment occurs or (b) your death. Each payment pursuant
to this paragraph 7(b)(ii)(B)(I) shall be regarded as a separate payment and not
one of a series of payments for purposes of Code Section 409A;
(II)    an amount equal to your Severance Bonus, and payable between January 1st
and March 15th of the second calendar year following the calendar year in which
your employment terminates; provided, however, that if the 18th month
anniversary of the date of your termination of employment (the “18th Month
Anniversary”) occurs in the calendar year following the calendar year in which
your employment terminates, then the Severance Bonus shall be prorated for the
number of calendar days in the calendar year following the calendar year in
which your employment terminates that occur on or before the 18th Month
Anniversary; and
(III)    if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between January
1st and March 15th of the third calendar year following the calendar year in
which your employment terminates.
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 12






(except as hereafter described) pursuant to the CBS benefit plans in which you
participated in at the time of your termination of employment (or, if different,
other benefit plans generally available to senior level executives) for a period
of eighteen (18) months following the termination date, or if earlier, the date
on which you become eligible for medical or dental coverage as the case may be
from a third party, which period of coverage shall be considered to run
concurrently with the COBRA continuation period; provided that during the period
that CBS provides you with this coverage, the cost of such coverage will be
treated as taxable income to you and CBS may withhold taxes from your
compensation for this purpose; provided, further, that you may elect to continue
your medical and dental insurance coverage under COBRA at your own expense for
the balance, if any, of the period required by law; provided, further, that to
the extent CBS is unable to continue such benefits because of underwriting on
the plan term or if such continuation would violate Code Section 105(h), CBS
shall provide you with economically equivalent benefits determined on an
after-tax basis (to the extent such benefit was non-taxable).
(D)    Life Insurance: life insurance coverage until the end of the Term under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however, that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest on or before the end of an eighteen (18) month period thereafter, shall
accelerate and vest immediately on the Release Effective Date, and will continue
to be exercisable until the greater of eighteen (18) months following the
termination date or the period provided in accordance with the terms of the
grant; provided, however, that


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 13






in no event shall the exercise period extend beyond their expiration date.
(II)    All stock option awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until the greater of eighteen (18) months following the termination
date or the period provided in accordance with the terms of the grant; provided,
however, that in no event shall the exercise period extend beyond their
expiration date.
(III)    All outstanding restricted share unit (“RSU”) awards and other equity
awards (or portions thereof) that would otherwise vest on or before the end of
an eighteen (18) month period following the termination date (the “Accelerated
Share Awards”) shall accelerate and vest immediately on the Release Effective
Date and be settled within ten (10) business days thereafter; provided, however,
that with respect to Accelerated Share Awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
limited to the extent that compliance with the performance-based compensation
exception is required in order to ensure the deductibility of any such
Accelerated Share Award under Internal Revenue Code Section 162(m) (“Code
Section 162(m)”), such Accelerated Share Award shall vest if and to the extent
the Compensation Committee certifies that the performance goal relating to such
Accelerated Share Award has been met, or, if later, the Release Effective Date,
and shall be settled within ten (10) business days thereafter; provided,
further, that with respect to Accelerated Share Awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
to the extent that compliance with the performance-based compensation exception
under Code Section 162(m) is not required in order to ensure the deductibility
of any such Accelerated Share Award, such Accelerated Share Award shall
immediately vest (with an assumption that the performance goal was achieved at
target level, if and to the extent applicable) on the Release Effective Date and
be settled within ten (10) business days thereafter.
Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 14






Share Awards that would otherwise be settled during the six-month period
following your termination of employment constitutes “deferred compensation”
within the meaning of Code Section 409A, such portion shall instead be settled
on the Permissible Payment Date.
(iii)    You shall be required to mitigate the amount of any payment provided
for in paragraph 7(b)(ii) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source,
including, without limitation, salary, sign-on or annual bonus compensation,
consulting fees, and commission payments, provided, however, that mitigation
shall not be required, and no reduction for other compensation shall be made,
for earnings for services provided during the first twelve (12) months after the
termination of your employment. For avoidance of doubt, you shall not be
required to make any repayment to CBS of funds attributable to bonus payments or
the vesting of equity awards during the first twelve (12) months after the
termination of your employment. You agree to advise CBS immediately and in
writing of any employment for which you are receiving such payments and to
provide documentation as requested by CBS with respect to such employment. The
payments provided for in paragraph 7(b)(ii) are in lieu of any other severance
or income continuation or protection under any CBS plan, program or agreement
that may now or hereafter exist (unless the terms of such plan, program or
agreement expressly state that the payments and benefits payable thereunder are
intended to be in addition to the type of payments and benefits described in
paragraph 7(b)(ii) of this Agreement).
(c)    Resignation with Good Reason.
(i)    You may resign your employment under this Agreement with Good Reason at
any time during the Term by written notice of termination to CBS given no more
than thirty (30) days after the occurrence of the event constituting Good
Reason. Such notice shall state an effective resignation date that is not
earlier than thirty (30) business days and not later than sixty (60) days after
the date it is given to CBS, provided that CBS may set an earlier effective date
for your resignation at any time after receipt of your notice. For purposes of
this Agreement (and any other agreement that expressly incorporates the
definition of Good Reason hereunder), “Good Reason” shall mean the occurrence of
any of the following without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with physical and mental incapacity): (A) a material reduction in (1)
your position, titles, offices, reporting relationships, authorities, duties or
responsibilities from those in effect immediately prior to such reduction
(including, with respect to your role as Executive Vice President, Deputy
General Counsel and Secretary of CBS, any such reduction effected through any


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 15






arrangement involving the sharing of your position, titles, offices, reporting
relationships, authorities, duties or responsibilities, or any such reduction
which would remove positions, titles, offices, reporting relationships,
authorities, duties or responsibilities which are customarily given to an
executive of a public company comparable to CBS) or (2) your base Salary or
target compensation in effect immediately prior to such reduction, including
your annual Target Bonus or long term incentive targets; (B) the assignment to
you of duties or responsibilities that are materially inconsistent with your
position, titles, offices or reporting relationships as they exist on the
Effective Date or that materially impair your ability to function as Executive
Vice President and General Counsel, CBS Broadcasting and/or Executive Vice
President, Deputy General Counsel and Secretary of CBS; (C) the material breach
by CBS of any of its obligations under this Agreement; or (D) the requirement
that you relocate outside of the metropolitan area in which you currently are
principally employed to any metropolitan area other than New York. For the
avoidance of doubt, as it pertains to your role as Executive Vice President,
Deputy General Counsel and Secretary of CBS, a material reduction shall include
and be deemed to have occurred with respect to clause (A)(1) above if either (x)
you cease to be the most senior executive responsible for corporate, securities,
real estate, executive compensation, employee benefits and Board of Directors
matters who reports to the CLO (provided that no cessation will be deemed to
have occurred if CBS has an ultimate parent company that is a public company and
you are the most senior executive responsible for the corporate, securities,
real estate, executive compensation, employee benefits and Board of Directors
matters who reports to the most senior executive responsible for legal affairs
of the ultimate public parent company) or (y) neither CBS nor its ultimate
parent company (if any) is a public company).
CBS shall have thirty (30) days from the receipt of your notice within which to
cure and, in the event of such cure, your notice shall be of no further force or
effect. If no cure is effected, your resignation will be effective as of the
date specified in your written notice to CBS or such earlier effective date set
by CBS following receipt of your notice.
(ii)    In the event that your employment terminates under paragraph 7(c)(i)
during the Term, you shall thereafter receive, less applicable withholding
taxes, (x) the Accrued Obligations, payable within thirty (30) days following
your termination date, and (y), subject to your compliance with paragraph 7(i)
hereunder, the following payments and benefits:
(A)    Salary: a severance amount equal to eighteen (18) months of your Regular
Payroll Amount, payable as follows:


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 16








(I)    beginning on the Regular Payroll Date following your termination date,
you will receive your Regular Payroll Amount on the Regular Payroll Dates that
occur on or before March 15th of the calendar year following the calendar year
in which your employment terminates;
(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Code Section 401(a)(17) for the calendar year in
which your termination occurs, which is $550,000 for 2018); provided, however,
that in no event shall payment be made to you pursuant to this paragraph
7(c)(ii)(A)(II) later than December 31st of the second calendar year following
your termination of employment; and
(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(c)(ii)(A)(II);
provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to on the Permissible
Payment Date rather than as described in paragraph 7(c)(ii)(A)(I), (II) or
(III), as applicable, and any remaining Salary, if any, shall be paid to you or
your estate, as applicable, by payment of your Regular Payroll Amount on your
Regular Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date. Each payment pursuant to this paragraph 7(c)(ii)(A)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A.


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 17










(B)    Bonus: an additional severance amount equal to 1.5 times your Severance
Bonus, determined and paid as follows:
(I)    an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Code Section 409A and determined pursuant to procedures adopted by
CBS) at the time of your termination, (y) your date of termination pursuant to
paragraph 7(c)(i) occurs after June 30th of the calendar year, and (z) the
prorated bonus described in this paragraph 7(c)(ii)(B)(I) is determined to
constitute “deferred compensation” within the meaning of Code Section 409A, then
such prorated bonus shall not be paid to you until the earlier of (a) the first
business day of the seventh calendar month following the calendar month in which
your termination of employment occurs or (b) your death. Each payment pursuant
to this paragraph 7(c)(ii)(B)(I) shall be regarded as a separate payment and not
one of a series of payments for purposes of Code Section 409A;
(II)    an amount equal to your Severance Bonus, and payable between January 1st
and March 15th of the second calendar year following the calendar year in which
your employment terminates; provided, however, that if the 18th Month
Anniversary occurs in the calendar year following the calendar year in which
your employment terminates, then the Severance Bonus shall be prorated for the
number of calendar days in the calendar year following the calendar year in
which your employment terminates that occur on or before the 18th Month
Anniversary; and
(III)    if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between January
1st and March 15th of the third calendar year following the calendar year in
which your employment terminates.


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 18








(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided that during the period that CBS provides you with
this coverage, the cost of such coverage will be treated as taxable income to
you and CBS may withhold taxes from your compensation for this purpose;
provided, further, that you may elect to continue your medical and dental
insurance coverage under COBRA at your own expense for the balance, if any, of
the period required by law; provided, further, that to the extent CBS is unable
to continue such benefits because of underwriting on the plan term or if such
continuation would violate Code Section 105(h), CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).
(D)    Life Insurance: life insurance coverage until the end of the Term under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however, that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest on or before the end of an eighteen (18) month period thereafter, shall
accelerate and vest immediately on the Release Effective Date, and will continue
to be exercisable until the greater of eighteen


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 19






(18) months following the termination date or the period provided in accordance
with the terms of the grant; provided, however, that in no event shall the
exercise period extend beyond their expiration date.
(II)    All stock option awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until the greater of eighteen (18) months following the termination
date or the period provided in accordance with the terms of the grant; provided,
however, that in no event shall the exercise period extend beyond their
expiration date.
(III)    All Accelerated Share Awards that would otherwise vest on or before the
end of an eighteen (18) month period following the termination date shall
accelerate and vest immediately on the Release Effective Date and be settled
within ten (10) business days thereafter; provided, however, that with respect
to Accelerated Share Awards which remain subject to performance-based vesting
conditions on your termination date, in the event and limited to the extent that
compliance with the performance-based compensation exception is required in
order to ensure the deductibility of any such Accelerated Share Award under Code
Section 162(m), such Accelerated Share Award shall vest if and to the extent the
Compensation Committee certifies that the performance goal relating to such
Accelerated Share Award has been met, or, if later, the Release Effective Date,
and shall be settled within ten (10) business days thereafter; provided,
further, that with respect to Accelerated Share Awards which remain subject to
performance-based vesting conditions on your termination date, in the event and
to the extent that compliance with the performance-based compensation exception
under Code Section 162(m) is not required in order to ensure the deductibility
of any such Accelerated Share Award, such Accelerated Share Award shall
immediately vest (with an assumption that the performance goal was achieved at
target level, if and to the extent applicable) on the Release Effective Date and
be settled within ten (10) business days thereafter.
Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated Share Awards that would otherwise be settled during the six-


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 20






month period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall
instead be settled on the Permissible Payment Date.
(iii)    You shall be required to mitigate the amount of any payment provided
for in paragraph 7(c)(ii) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source,
including, without limitation, salary, sign-on or annual bonus compensation,
consulting fees, and commission payments, provided, however, that mitigation
shall not be required, and no reduction for other compensation shall be made,
for earnings for services provided during the first twelve (12) months after the
termination of your employment. For avoidance of doubt, you shall not be
required to make any repayment to CBS of funds attributable to bonus payments or
the vesting of equity awards during the first twelve (12) months after the
termination of your employment. You agree to advise CBS immediately and in
writing of any employment for which you are receiving such payments and to
provide documentation as requested by CBS with respect to such employment. The
payments provided for in paragraph 7(c)(ii) are in lieu of any other severance
or income continuation or protection under any CBS plan, program or agreement
that may now or hereafter exist (unless the terms of such plan, program or
agreement expressly state that the payments and benefits payable thereunder are
intended to be in addition to the type of payments and benefits described in
paragraph 7(c)(ii) of this Agreement).
(d)    Death.
(i)    Your employment with CBS shall terminate automatically upon your death.


(ii)    In the event of your death prior to the end of the Term while you are
actively employed, your beneficiary or estate shall receive (x) the Accrued
Obligations, payable, less applicable withholding taxes, within 30 days
following your date of death; and (y) bonus compensation for the calendar year
in which your death occurs, determined in accordance with the STIP (i.e., based
upon CBS’s achievement of its goals and CBS’s good faith estimate of your
achievement of your personal goals) and prorated for the portion of the calendar
year through and including your date of death, payable, less applicable
withholding taxes, between January 1st and March 15th of the following calendar
year. In addition, (A) all stock option and stock appreciation right awards (or
portions thereof) that have not vested and become exercisable on the date of
such termination shall accelerate and vest immediately, and shall continue to be
exercisable by your beneficiary or estate until the greater of two years
following your date of death or the period provided in accordance with the terms
of the


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 21






grant, provided that in no event shall the exercise period of such awards extend
beyond their expiration date; (B) all stock option and stock appreciation right
awards (or portions thereof) that have previously vested and become exercisable
by the date of your death shall remain exercisable by your beneficiary or estate
until the greater of two years following your date of death or the period
provided in accordance with the terms of the grant, provided that in no event
shall the exercise period of such awards extend beyond their expiration date;
(C) all RSU awards and equity awards other than stock options and stock
appreciation rights (or portions thereof) that remain subject only to time-based
vesting conditions on the date of your death shall immediately vest and be
settled within ten (10) business days thereafter; and (D) all RSU awards and
equity awards other than stock options and stock appreciation rights (or
portions thereof) that remain subject to performance-based vesting conditions on
the date of your death shall vest if and to the extent the Compensation
Committee certifies that a level of the performance goal(s) relating to such RSU
or other equity award has been met following the end of the applicable
performance period, and shall be settled within ten (10) business days
thereafter.
(iii)    In the event of your death after the termination of your employment
(which termination occurred during the Term) under circumstances described in
paragraph 7(b)(i) or 7(c)(i), but prior to payment of any amounts or benefits
described in paragraphs 7(b)(ii)(A), (B), (C) and (E) or paragraphs 7(c)(ii)(A),
(B), (C) and (E), as applicable, that you would have received had you continued
to live, all such amounts and benefits shall be paid, less applicable deductions
and withholding taxes, to your beneficiary (or, if no beneficiary has been
designated, to your estate) in accordance with the applicable payment schedule
set forth in paragraphs 7(b)(ii)(A), (B), (C) and (E) or paragraphs 7(c)(ii)(A),
(B), (C) and (E), as applicable.
(e)    Disability.
(i)    If, while employed during the Term, you become “disabled” within the
meaning of such term under CBS’s Short-Term Disability (“STD”) program (such
condition is referred to as a “Disability” or being “Disabled”), you will be
considered to have experienced a termination of employment with CBS and its
subsidiaries as of the date you first become eligible to receive benefits under
CBS’s Long-Term Disability (“LTD”) program or, if you do not become eligible to
receive benefits under CBS’s LTD program, you have not returned to work by the
six (6) month anniversary of your Disability onset date.
(ii)    Except as provided in this paragraph 7(e)(ii), if you become Disabled
while employed full-time during the Term, you will exclusively receive
compensation under the STD program in accordance with its


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 22






terms and, thereafter, under the LTD program in accordance with its terms,
provided you are eligible to receive LTD program benefits. Notwithstanding the
foregoing, if you have not returned to work by December 31st of a calendar year
during the Term, you will receive bonus compensation for the calendar year(s)
during the Term in which you receive compensation under the STD program,
determined as follows:
(A)    for the portion of the calendar year from January 1st until the date on
which you first receive compensation under the STD program, bonus compensation
shall be determined in accordance with the STIP (i.e., based upon CBS’s
achievement of its goals and CBS’s good faith estimate of your achievement of
your personal goals) and prorated for such period; and
(B)    for any subsequent portion of that calendar year and any portion of the
following calendar year in which you receive compensation under the STD program,
bonus compensation shall be in an amount equal to your Target Bonus and prorated
for such period(s).
(iii)    Bonus compensation under paragraph 7(e)(ii) shall be paid, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the calendar year following the calendar year to which such bonus
compensation relates. You will not receive bonus compensation for any portion of
the calendar year(s) during the Term while you receive benefits under the LTD
program. For the periods that you receive compensation and benefits under the
STD and LTD programs, such compensation and benefits and the bonus compensation
provided under paragraph 7(e)(ii) are in lieu of Salary and Bonus under
paragraphs 3(a) and (b).
(iv)    In addition, if your employment terminates due to your “Permanent
Disability” (as defined in the LTIP or, if applicable, a predecessor plan to the
LTIP), (i) all stock option and stock appreciation right awards (or portions
thereof) that have not vested and become exercisable on your termination date
shall accelerate and vest immediately, and shall continue to be exercisable
until the greater of three years following the termination date or the period
provided in accordance with the terms of the grant, provided that in no event
shall the exercise period of such awards extend beyond their expiration date;
(ii) all stock option and stock appreciation right awards (or portions thereof)
that have previously vested and become exercisable by your termination date
shall remain exercisable until the greater of three years following the
termination date or the period provided in accordance with the terms of the
grant, provided that in no event shall the exercise period of such awards extend
beyond their expiration date; (iii) all RSU awards and equity awards other than
stock


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 23






options and stock appreciation rights (or portions thereof) that remain subject
only to time-based vesting conditions on your termination date shall immediately
vest and be settled within ten (10) business days thereafter; and (iv) all RSU
awards and equity awards other than stock options and stock appreciation rights
(or portions thereof) that remain subject to performance-based vesting
conditions on your termination date shall vest if and to the extent the
Compensation Committee certifies that a level of the performance goal(s)
relating to such RSU or other equity award has been met following the end of the
applicable performance period, and shall be settled within ten (10) business
days thereafter. Notwithstanding the foregoing, if you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination due to Permanent
Disability and any portion of your RSUs or other equity awards that would
otherwise be settled during the six-month period following your termination of
employment constitutes “deferred compensation” within the meaning of Code
Section 409A, such portion shall instead be settled on the Permissible Payment
Date.
(f)    Renewal Notice / Non-Renewal.
(i)    CBS shall notify you six (6) months prior to the expiration of the Term
in writing if it intends to continue your employment beyond the expiration of
the Term. If you are notified that CBS does intend to continue your employment,
then you agree that you shall negotiate exclusively with CBS for the first
ninety (90) days following such notification. Nothing contained herein shall
obligate CBS to provide an increase to your compensation hereunder upon such
renewal.
(ii)    If you remain employed hereunder on the Expiration Date, but have not
entered into a new written contractual relationship with CBS (or any of CBS’s
subsidiaries), and CBS advises you on or before the Expiration Date that it does
not wish to continue your employment on an “at will” basis beyond the expiration
of the Term, your employment shall automatically terminate on the day next
following the Expiration Date, and, except as set forth in paragraph 7(j)(v) of
this Agreement, you shall be eligible to receive severance under the then
current CBS severance policy applicable to executives at your level, subject to
the terms of such severance policy (including your execution of a release in
favor of CBS pursuant to such policy to the extent required), but in no event
shall such severance amount equal to less than twelve (12) months of your then
current Salary, and you shall be eligible for a STIP bonus for the final year of
the Term, in an amount that shall be determined in a manner consistent with, and
at the same time as, STIP bonuses are determined for CBS executives generally.
If, at the conclusion of the twelve (12) month period described in the preceding
sentence, you have not secured comparable employment, then you shall remain
eligible to continue to receive additional payments up to the amount


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 24






of your base salary, for a period of up to an additional six (6) months, subject
to offset by any other income you earn from employment of any nature.
(iii)    If you remain in the employ of CBS beyond the end of the Term, but have
not entered into a new written contractual relationship with CBS (or any of
CBS’s subsidiaries), your continued employment shall be “at will” and on such
terms and conditions as CBS may at the time establish, and either party, during
such period, may terminate your employment at any time, provided that if CBS
terminates your employment during such period without Cause (as that term is
defined in paragraph 7(a)(i) of this Agreement, then, except as set forth in
paragraph 7(j)(v) of this Agreement, you shall become eligible to receive
severance under the then current CBS severance policy applicable to executives
at your level, subject to the terms of such severance policy (including your
execution of a release in favor of CBS pursuant to such policy to the extent
required), but in no event shall such severance amount equal to less than twelve
(12) months of your then current Salary, and you shall be eligible for a STIP
bonus for the year in which such termination occurs, prorated for the portion of
the year during which you were employed, in an amount that shall be determined
in a manner consistent with, and at the same time as, STIP bonuses are
determined for CBS executives generally. If, at the conclusion of the twelve
(12) month period described in the preceding sentence, you have not secured
comparable employment, then you shall remain eligible to continue to receive
additional payments up to the amount of your base salary, for a period of up to
an additional six (6) months, subject to offset by any other income you earn
from employment of any nature.
(g)    Resignation from Official Positions. If your employment with CBS
terminates for any reason, you shall automatically be deemed to have resigned at
that time from any and all officer or director positions that you may have held
with CBS, or any of CBS’s affiliated companies and all board seats or other
positions in other entities you held on behalf of CBS, including any fiduciary
positions (including as a trustee) you hold with respect to any employee benefit
plans or trusts established by CBS. You agree that this Agreement shall serve as
written notice of resignation in this circumstance. If, however, for any reason
this paragraph 7(g) is deemed insufficient to effectuate such resignation, you
agree to execute, upon the request of CBS or any of its affiliated companies,
any documents or instruments which CBS may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize the
Secretary and any Assistant Secretary of CBS or any of CBS’s affiliated
companies to execute any such documents or instruments as your attorney-in-fact.
(h)    Termination of Benefits. Notwithstanding anything in this Agreement to
the contrary (except as otherwise provided in paragraph 7(b)(ii)(C), 7(c)(ii)(C)
or 7(j)(ii)(C), as applicable, with respect to medical and dental benefits),
participation in all CBS benefit plans and programs (including, without
limitation,


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 25






vacation accrual, all retirement and related excess plans and LTD) will
terminate upon the termination of your employment except to the extent otherwise
expressly provided in such plans or programs, and subject to any vested rights
you may have under the terms of such plans or programs. The foregoing shall not
apply to the LTIP and, after the termination of your employment, your rights
under the LTIP shall be governed by the terms of the LTIP award agreements,
certificates, the applicable LTIP plan(s) and this Agreement.
(i)    Release; Compliance with Paragraph 6.
(i)    Notwithstanding any provision in this Agreement to the contrary, prior to
payment by CBS of any amount or provision of any benefit pursuant to paragraph
7(b)(ii), or 7(c)(ii) or 7(j)(ii), as applicable, within sixty (60) days
following your termination of employment, (x) you shall have executed and
delivered to CBS a general release in a form satisfactory to CBS and (y) such
general release shall have become effective and irrevocable in its entirety
(such date, the “Release Effective Date”); provided, however, that if, at the
time any cash severance payments are scheduled to be paid to you pursuant to
paragraph 7(b)(ii), or 7(c)(ii) or 7(j)(ii), as applicable, you have not
executed a general release that has become effective and irrevocable in its
entirety, then any such cash severance payments shall be held and accumulated
without interest, and shall be paid to you on the first Regular Payroll Date
following the Release Effective Date and the vesting of any stock options, RSUs
and other equity awards shall be suspended until the Release Effective Date.
Your failure or refusal to sign and deliver the release or your revocation of an
executed and delivered release in accordance with applicable laws, whether
intentionally or unintentionally, will result in the forfeiture of the payments
and benefits under paragraph 7(b)(ii), or 7(c)(ii) or 7(j)(ii), as applicable.
Notwithstanding the foregoing, if the sixty (60) day period does not begin and
end in the same calendar year, then the Release Effective Date shall occur no
earlier than January 1st of the calendar year following the calendar year in
which your termination occurs.
(ii)    Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraphs 7(b)(ii), 7(c)(ii) and 7(j)(ii),
as applicable, shall immediately cease, and CBS shall have no further
obligations to you with respect thereto, in the event that you materially breach
any provision of paragraph 6 hereof.
(j)    Payments in Connection with Certain Corporate Events.
(i)    Definition. For purposes of this Agreement, a “Corporate Event” shall be
deemed to occur upon the occurrence of any of the following events:


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 26








(A)    consummation of a merger, consolidation or reorganization of CBS or any
of its subsidiaries unless, immediately following such transaction, (I) all or
substantially all the beneficial owners of CBS stock having general voting power
immediately prior to such transaction directly or indirectly own more than fifty
percent (50%) of the general voting power of the entity resulting from such
transaction (the “Combined Company”) in substantially the same proportions as
their beneficial ownership of such CBS stock immediately prior to the
transaction (excluding any general voting power of the Combined Company that
such beneficial owners directly or indirectly received as a result of their
beneficial ownership of the other entity involved in the transaction), (II) no
person or group directly or indirectly beneficially owns stock representing more
than twenty percent (20%) of the general voting power of the Combined Company
and (III) a majority of the independent directors of the Combined Company and a
majority of the directors of the Combined Company, in each case, consist of
individuals who were Original Independent Directors (as defined in clause (D)
below) immediately prior to such transaction; or
(B)    consummation of the sale or disposition of all or substantially all of
the assets of CBS; or
(C)    at any time after January 1, 2016, any “person” or “group” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder), directly
or indirectly acquires or then beneficially owns (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act) stock representing more than twenty
percent (20%) of the general voting power of CBS at a time when the person who,
on January 1, 2011, was the ultimate beneficial owner (within the meaning of
Rule 13d-3(a)(1) under the Exchange Act) (the “Ultimate Voting Beneficial
Owner”) of a majority of the general voting power of CBS no longer is the
Ultimate Voting Beneficial Owner of a majority thereof; or
(D)    a majority of the independent directors of the CBS Board of Directors
(the “Board”) ceases to consist of Original Independent Directors. “Original
Independent Directors” shall mean those individuals who, as of January 1, 2016,
constituted the independent directors of the Board and those successor
independent directors who are elected or appointed to the Board,


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 27






either by a vote of the Board or by action of the shareholders of CBS pursuant
to a recommendation by the Board, as a result of the death, voluntary retirement
or resignation of an Original Independent Director (or any successor thereto
pursuant to this proviso), including a voluntary determination by such Original
Independent Director (or such successor) not to stand for re-election.
(ii)    Termination Payments. In the event that (x) CBS terminates your
employment without Cause (as defined in paragraph 7(a)(i)), whether during or
after the Term; (y) you resign your employment with Good Reason (as defined in
paragraph 7(c)(i)), whether during or after the Term; or (z) your employment
ceases under circumstances described in paragraph 7(f)(ii) or 7(f)(iii), in each
case during the twenty-four (24) month period following the date of a Corporate
Event, you shall thereafter receive, less applicable withholding taxes, the
Accrued Obligations, payable within thirty (30) days following your termination
date, and subject to your compliance with paragraph 7(i) hereunder, the
following payments and benefits:
(A)    Pro-Rata Bonus: a Bonus for the calendar year in which your employment is
terminated, such Bonus to be determined based on actual performance and
consistent with senior executives who remain employed with CBS, and then
prorated based on the number of calendar days of such year elapsed through the
date your employment is terminated (the “Pro-Rata Bonus”), payable, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the following calendar year;
(B)    Enhanced Severance Amount: an amount equal to two (2) times the sum of
(i) your Salary in effect at the time of your termination (or, if your Salary
has been reduced in violation of this Agreement, your highest Salary during the
Term) and (ii) the average of your actual annual Bonus awards for the three
years immediately preceding the year in which your employment is terminated (the
“Enhanced Severance Amount”). To the extent the Enhanced Severance Amount
exceeds the sum of (x) the amount determined pursuant to paragraph 7(b)(ii)(A)
or 7(c)(ii)(A), as applicable, and (y) the amount determined pursuant to
paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, such excess portion shall
be paid in a lump sum within thirty (30) days following your termination date.
The remaining portion of the Enhanced Severance Amount that is equal to the
amount determined pursuant to paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 28






applicable, shall be paid in accordance with the schedule described in paragraph
7(b)(ii)(A) or 7(c)(ii)(A), as applicable; and the remaining portion of the
Enhanced Severance Amount that is equal to the amount determined pursuant to
paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, shall be paid in accordance
with the schedule described in paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as
applicable; provided, however, that to the extent such remaining portions of the
Enhanced Severance Amount do not constitute “deferred compensation” within the
meaning of Code Section 409A, such portions shall also be paid in a lump sum
within thirty (30) days following your termination date, with any remainder to
be paid in accordance with the schedules described in paragraph 7(b)(ii)(A) and
7(b)(ii)(B) or paragraph 7(c)(ii)(A) and 7(c)(ii)(B), as applicable; provided,
further, that if you are a “specified employee” (within the meaning of Code
Section 409A and determined pursuant to procedures adopted by CBS) at the time
of your termination and any portion of the Enhanced Severance Amount that would
be paid to you during the six-month period following your termination of
employment constitutes “deferred compensation” within the meaning of Code
Section 409A, such portion shall be paid to you in a lump sum on the Permissible
Payment Date rather than as described above, and any remaining Enhanced
Severance Amount shall be paid to you or your estate, as applicable, in
accordance with the installment payment schedule set forth above on your Regular
Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date. Each payment pursuant to this paragraph 7(j)(ii)(B)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A;
(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of twenty-four (24) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, that during the period that CBS provides you with
this coverage, the cost of such coverage will be treated as taxable income to
you and CBS may withhold taxes from your


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 29






compensation for this purpose; provided, further, that you may elect to continue
your medical and dental insurance coverage under COBRA at your own expense for
the balance, if any, of the period required by law; provided, further, that to
the extent CBS is unable to continue such benefits because of underwriting on
the plan term or if such continuation would violate Code Section 105(h), CBS
shall provide you with economically equivalent benefits determined on an
after-tax basis (to the extent such benefit was non-taxable);
(D)    Life Insurance: life insurance coverage for twenty-four (24) months under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however, that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable);
(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):
(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination shall accelerate and vest
immediately on the Release Effective Date (as defined in paragraph 7(i) above),
and will continue to be exercisable until their expiration date;
(II)    All stock option awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until their expiration date; and
(III)    With respect to all awards of RSUs and other equity awards (or portions
thereof) that have not vested on the date your employment is terminated, such
awards shall accelerate and vest immediately on the Release Effective Date and
be settled within ten (10) business days thereafter; provided, however, that
with respect to any RSU and other equity awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
limited to the extent that


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 30






compliance with the performance-based compensation exception is required in
order to ensure the deductibility of any such RSU or other equity award under
Code Section 162(m), such award shall vest if and to the extent the Compensation
Committee certifies that the performance goal relating to such award has been
met, or, if later, the Release Effective Date, and shall be settled within ten
(10) business days thereafter; provided, further, that with respect to any RSU
and other equity awards that remain subject to performance-based vesting
conditions on your termination date, in the event and to the extent that
compliance with the performance-based compensation exception under Code Section
162(m) is not required in order to ensure the deductibility of any such RSU or
other equity award, such award shall immediately vest (with an assumption that
the performance goal was achieved at target level, if and to the extent
applicable) on the Release Effective Date and be settled within ten (10)
business days thereafter. Notwithstanding the foregoing, to the extent that you
are a “specified employee” (within the meaning of Code Section 409A and
determined pursuant to procedures adopted by CBS) at the time of your
termination and any portion of your RSUs or other equity awards that would
otherwise be settled during the six-month period following your termination of
employment constitutes “deferred compensation” within the meaning of Code
Section 409A, such portion shall instead be settled on the Permissible Payment
Date; and
(F)    Outplacement Services: CBS will make available to you, at its expense,
executive level outplacement services with a leading national outplacement firm,
with such outplacement services to be provided for a period of up to twelve (12)
months following the date on which your employment is terminated. The
outplacement program shall be designed and the outplacement firm selected by
CBS. CBS will pay all expenses related to the provision of outplacement services
directly to the outplacement firm by the end of the calendar year following the
calendar year in which the outplacement services are provided.
(iii)    No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in paragraph 7(j)(ii) by seeking other employment. The
payments provided for in paragraph 7(j)(ii) are in lieu of any other severance
or income continuation or protection in this Agreement or in any CBS plan,
program or agreement that may now or hereafter exist, unless the terms of such
plan, program or agreement expressly state that the payments and benefits
payable thereunder are intended to be in addition to the type of


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 31






payments and benefits described in paragraphs 7(j)(ii) of this Agreement.
(iv)    Death. If you die prior to payment of any amount or benefit described in
paragraph 7(j)(ii)(A), (B), (C) or (E) that would have been paid to you had you
continued to live, all such amounts and benefits shall be paid, less applicable
deductions and withholding taxes, to your beneficiary (or, if no beneficiary has
been designated, your estate) in accordance with the applicable payment
schedule.
(v)    Survival of Provisions. The provisions of this paragraph 7(j) (and any
other provision in this Agreement which relates to or is necessary for the
enforcement of the parties’ rights under this paragraph 7(j)) shall survive the
expiration of the Term of this Agreement. For avoidance of doubt, the provisions
of paragraphs 6(a) and 6(c) shall apply so long as any payments are due to you
pursuant to this paragraph 7(j), even if your termination of employment occurs
following the expiration of the Term of this Agreement.
8.    No Acceptance of Payments. You represent that you have not accepted or
given nor will you accept or give, directly or indirectly, any money, services
or other valuable consideration from or to anyone other than CBS for the
inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.
9.    Equal Opportunity Employer; Employee Statement of Business Conduct. You
recognize that CBS is an equal opportunity employer. You agree that you will
comply with CBS policies regarding employment practices and with applicable
federal, state and local laws prohibiting discrimination on the basis of race,
color, sex, religion, national origin, citizenship, age, marital status, sexual
orientation, disability or veteran status. In addition, you agree that you will
comply with the CBS Business Conduct Statement.
10.    Notices. All notices under this Agreement must be given in writing, by
personal delivery or by registered mail, at the parties’ respective addresses
shown on this Agreement (or any other address designated in writing by either
party), with a copy, in the case of CBS, to the attention of the CLO. Any notice
given by registered mail shall be deemed to have been given three days following
such mailing.
11.    Assignment. This is an Agreement for the performance of personal services
by you and may not be assigned by you or CBS except that CBS may assign this
Agreement to any majority-owned subsidiary of or any successor in interest to
CBS.
12.    New York Law, Etc. You acknowledge that this Agreement has been executed,
in whole or in part, in the State of New York and that a significant portion of
your employment duties are performed in New York even though you


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 32






reside in Los Angeles. Accordingly, you agree that this Agreement and all
matters or issues arising out of or relating to your CBS employment shall be
governed by the laws of the State of New York applicable to contracts entered
into and performed entirely therein without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of New York.
13.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on CBS or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.
14.    Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained in this Agreement,
and can be changed only by a writing signed by both parties.
15.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.
16.    Supersedes Prior Agreements. As of the Effective Date, this Agreement
supersedes and cancels all prior agreements relating to your employment by CBS
or any of CBS’s affiliated companies relating to the subject matter herein,
including, without limitation, your prior employment agreement with CBS, dated
as of January 1, 2016, and the letter dated as of January 1, 2016, but
specifically excluding the CBS Senior Executive Retention Plan and the letter
dated as of March 16, 2018 (including any future amendments or successor
arrangements thereto).
17.    Payment of Deferred Compensation – Code Section 409A.
(a)    To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section 409A.
This Agreement shall be construed in a manner to give effect to such intention.
In no event whatsoever (including, but not limited to as a result of this
paragraph 17 or otherwise) shall CBS or any of its affiliates be liable for any
tax, interest or penalties that may be imposed on you under Code Section 409A.
Neither CBS nor any of its affiliates have any obligation to indemnify or
otherwise hold you harmless from any or all such taxes, interest or penalties,
or liability for any damages related thereto. You


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 33






acknowledge that you have been advised to obtain independent legal, tax or other
counsel in connection with Code Section 409A.
(b)    Your right to any in-kind benefit or reimbursement benefits pursuant to
any provisions of this Agreement or pursuant to any plan or arrangement of CBS
covered by this Agreement shall not be subject to liquidation or exchange for
cash or another benefit.
18.    Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning, arising out of or relating to this Agreement
(including the documents referenced herein) or your employment with CBS, the
parties hereto agree that such disagreement or dispute shall be submitted to
binding arbitration before the American Arbitration Association (the “AAA”), and
that a neutral arbitrator will be selected in a manner consistent with its
Employment Arbitration Rules and Mediation Procedures (the “Rules”). Such
arbitration shall be confidential and private and conducted in accordance with
the Rules. Any such arbitration proceeding shall take place in Los Angeles
before a single arbitrator (rather than a panel of arbitrators). The parties
agree that the arbitrator shall have no authority to award any punitive or
exemplary damages and waive, to the full extent permitted by law, any right to
recover such damages in such arbitration. Each party shall bear its respective
costs (including attorney’s fees, and there shall be no award of attorney’s
fees), provided that if you are the prevailing party (as determined by the
arbitrator in his or her sole discretion) in a dispute concerning the
enforcement of the provisions of this Agreement in relation to paragraph 7(j),
you shall be entitled to recover all of your costs (including attorney’s fees)
reasonably incurred in connection with such dispute. Following the arbitrator’s
issuance of a final non-appealable award setting forth that you are the
prevailing party, CBS shall reimburse you for such costs within thirty (30) days
following its receipt of reasonable written evidence substantiating such costs,
provided that in no event will payment be made to you later than the last day of
the calendar year next following the calendar year in which the award is issued.
If there is a dispute regarding the reasonableness of the costs you incur, the
same arbitrator shall determine, in his or her sole discretion, the costs that
shall be reimbursed to you by CBS. Judgment upon the final award(s) rendered by
such arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof. Notwithstanding anything
herein to the contrary, CBS shall be entitled to seek injunctive, provisional
and equitable relief in a court proceeding as a result of your alleged violation
of the terms of paragraph 6 of this Agreement, and you hereby consent and agree
to exclusive personal jurisdiction in any state or federal court located in the
City of New York, Borough of Manhattan.
19.    Limitation on Payments.


(a)     In the event that the payments and benefits provided for in this
Agreement or other payments and benefits payable or provided to you (i)
constitute


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 34






“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this paragraph 19, would be subject to the excise tax imposed by Section
4999 of the Code, then your payments and benefits under this Agreement or other
payments or benefits (the “280G Amounts”) will be either:
(i)     delivered in full; or
(ii)     delivered as to such lesser extent that would result in no portion of
the 280G Amounts being subject to the excise tax under Section 4999 of the Code;
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by you on an after-tax basis of the greatest amount
of 280G Amounts, notwithstanding that all or some portion of the 280G Amounts
may be taxable under Section 4999 of the Code.


(b)     In the event that a reduction of 280G Amounts is made in accordance with
this paragraph 19, the reduction will occur, with respect to the 280G Amounts
considered parachute payments within the meaning of Section 280G of the Code, in
the following order:
(i)     reduction of cash payments in reverse chronological order (i.e., the
cash payment owed on the latest date following the occurrence of the event
triggering the excise tax will be the first cash payment to be reduced);
(ii)     cancellation of equity awards that were granted “contingent on a change
in ownership or control” within the meaning of Code Section 280G, in the reverse
order of date of grant of the awards (i.e., the most recently granted equity
awards will be cancelled first);
(iii)     reduction of the accelerated vesting of equity awards in the reverse
order of date of grant of the awards (i.e., the vesting of the most recently
granted equity awards will be cancelled first); and
(iv)     reduction of employee benefits in reverse chronological order (i.e.,
the benefit owed on the latest date following the occurrence of the event
triggering the excise tax will be the first benefit to be reduced).
In no event will you have any discretion with respect to the ordering of payment
reductions.


(c)     Unless you and CBS otherwise agree in writing, any determination
required under this paragraph 19 will be made in writing by a nationally
recognized accounting or valuation firm (the “Firm”) selected by CBS, whose


    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 35






determination will be conclusive and binding upon you and CBS for all purposes.
For purposes of making the calculations required by this paragraph 19, the Firm
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. CBS and you will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this paragraph 19. CBS will bear all costs
for payment of the Firm’s services in connection with any calculations
contemplated by this paragraph 19.
20.    Clawback Policy. Any compensation provided to you, whether under this
Agreement or otherwise, with regard to your employment with CBS and/or its
subsidiaries, as applicable, shall be subject to the applicable provisions of
any clawback policy implemented by CBS from time to time, including any policy
implemented pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder.
21.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.




[signature page to follow]




    

--------------------------------------------------------------------------------


Jonathan Anschell
as of January 1, 2019
Page 36






If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.
    
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
CBS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony G. Ambrosio
 
 
 
 
Name:
Anthony G. Ambrosio
 
 
Title:
Senior Executive Vice President,
 
 
 
 
 
Chief Administrative Officer and
 
 
 
 
 
Chief Human Resources Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Jonathan Anschell
 
 
 
Jonathan Anschell
 
 
 
 
 
 
 
 
 
 
Dated:
6/14/18
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------






EXECUTION COPY




cbslogo.jpg [cbslogo.jpg]
51 West 52nd Street
New York, NY 10019


Jonathan Anschell
c/o CBS Corporation
51 West 52nd Street
New York, NY 10019


Dear Jonathan:
as of January 1, 2019

I am delivering, subsequent to the full execution of your employment agreement
with CBS Corporation (the “CBS”) dated as of January 1, 2019 (the “2019
Employment Agreement”), this summary of our conversations regarding certain
provisions in the 2019 Employment Agreement in order to clarify and provide
direction for both parties regarding the circumstances in which you are
permitted to resign your employment without Good Reason during the Term thereof
and such resignation not be deemed a termination for Cause. Capitalized terms
used in this letter and not otherwise defined herein shall have the meanings
ascribed thereto in the 2019 Employment Agreement.
1.
Notwithstanding paragraph 3(b)(ii) of your employment agreement with CBS dated
as of January 1, 2016, CBS agrees that your bonus for calendar year 2018 shall
be determined based on a blended target, which blended target shall be equal to
the sum of (x) and (y), where:

(x) equals 90% of your base salary in effect on November 1, 2018 multiplied by a
fraction, the numerator of which is the number of calendar days in 2018 through
and including the date on which you execute the 2019 Employment Agreement and
the denominator of which is 365; and
(y) equals 100% of your base salary in effect on November 1, 2018 multiplied by
a fraction, the numerator of which is the number of calendar days remaining in
2018 after the date on which you execute the 2019 Employment Agreement and the
denominator of which is 365.     
2.
As exceptions to the provisions of paragraphs 1, 6(a), 7(a)(i) and 7(f)(i) of
the 2019 Employment Agreement, you and CBS have agreed as follows:

A.
During the Term, you may entertain, pursue and/or accept outside employment
opportunities that are specifically and explicitly for you to become the General
Counsel (i.e., the chief legal officer) of a publicly-traded corporation in the
entertainment or media industry (including, but not limited to, broadcast,
theatrical, online and social media); provided, that if such publicly-traded
corporation is a direct or indirect subsidiary of a publicly-held parent
company, you will only be permitted to entertain and pursue employment
opportunities with the publicly-held parent



    

--------------------------------------------------------------------------------

Jonathan Anschell
as of January 1, 2019
Page 2


company. By way of example and for avoidance of doubt, the position of General
Counsel of NBCU under its current ownership structure would not qualify under
this provision, whereas the position of General Counsel of Comcast Corporation
would qualify.


B.
If, during the Term, CBS hires a new General Counsel / Chief Legal Officer with
overall responsibility for the legal affairs of CBS Corporation, or, in the
event of a merger with Viacom Inc., the post-merger corporation hires a new
corporate General Counsel / Chief Legal Officer who is not the incumbent General
Counsel / Chief Legal officer with overall responsibility for the legal affairs
of the post-merger corporation upon the closing of the merger, you may
entertain, pursue and accept outside employment opportunities without the
restrictions set forth in paragraph A above.



C.
In the event that you determine that you will accept a qualifying position under
paragraph A or B above, you will make all reasonable and good faith efforts to
notify CBS as early as possible and to negotiate with any potential new employer
to ensure a gradual, rather than expedited, transition from your duties and
responsibilities under the 2019 Employment Agreement.



D.
In the event that you accept a qualifying position under paragraph A or B above,
CBS will accept your resignation. You acknowledge that, in such event, no
severance shall be due or payable to you, other than accrued obligations
(including, but not limited to, any vested stock options, RSUs and/or
retirement/pension benefits).



Very truly yours,
 
 
CBS CORPORATION
 
 
 
 
 
 
By:
/s/ Anthony G. Ambrosio
 
Name:
Anthony G. Ambrosio
 
Title:
Senior Executive Vice President,
 
 
Chief Administrative Officer and
 
 
Chief Human Resources Officer





    